DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sur (US 2018/0098574). 
Sur teaches a vapor vapour provision system comprising: a reservoir 218 defining a storage volume to hold aerosolizable substrate material liquid [0050]; and an aerosolizable substrate material detection system comprising: an optical source 248 located externally of the reservoir and operable to emit light into the storage volume, an optical detector 250 located externally of the reservoir and operable to detect light emitted by the optical source that has traversed an optical path through the storage volume, and a controller configured to determine a characteristic of the light detected by the optical detector and deduce information regarding a depth of aerosolizable substrate material in the storage volume from the determined characteristic of the light [0073-0077, 0080]. Sur teaches one or more walls 216 encompassing a space for receiving at least a part of the reservoir 218, and wherein one or both of the optical source 248 and the optical detector 250 are located on a surface of the one or more walls to face inwardly into the space [Fig. 2]. 

Claims 1, 4-6, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2018/0332895). 
Regarding claims 1 and 13, Li [Fig. 2] teaches a vapor provision system comprising: a reservoir 210 defining a storage volume to hold liquid aerosolizable substrate material; and an aerosolizable substrate material detection system comprising: an optical source 240 located externally of the reservoir and operable to emit light into the storage volume, an optical detector 250 located externally of the reservoir and operable to detect light emitted by the optical source that has traversed an optical path through the storage volume, and a controller 260 configured to determine a characteristic of the light detected by the optical detector and deduce information regarding a depth of aerosolizable substrate material in the storage volume from the determined characteristic of the light [0027-0030].
Regarding claims 4-6 and 8, Li teaches the optical detector is located to detect the light emitted by the optical source that has traversed the storage volume via a direct optical path so as undergo optical absorption by any aerosolizable substrate material along the direct optical path, the characteristic of the light being an amount of light detected by the optical detector, the optical source and the optical detector are located at a same detection depth relative to the reservoir such that a depth of aerosolizable substrate material in the storage volume above the detection depth places aerosolizable substrate material along the direct optical path to produce optical absorption of the emitted light, and the controller is configured to deduce that the depth of aerosolizable substrate material is below the detection depth if the amount of light detected is a first amount and that the depth of aerosolizable substrate material is above the detection depth if the amount of light detected is a second amount which is smaller than the first amount, the detection depth is at a base of the reservoir and the controller is configured to deduce that the storage volume is holding no aerosolizable substrate material if the first amount of light is detected, and the optical source is located at a source depth relative to the reservoir and the optical detector is located at a detector depth relative to the reservoir, the source depth and the detector depth being different, such that a depth of aerosolizable substrate material in the storage volume between the source depth and the detector depth produces an amount of optical absorption of the emitted light that is proportional to the depth of the aerosolizable substrate material, wherein the controller is configured to use the proportionality to deduce the depth of the aerosolizable substrate material from the amount of light detected by the optical detector [0033-0035]. 
Regarding claim 15, Li is silent to absorbent material or wadding placed inside the reservoir. Thus, the storage volume in the reservoir is interpreted as configured to hold the aerosolizable substrate liquid as a free-flowing material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Bilat (US 2017/0340010). 
Li teaches the vapor provision system comprises a cartomizer 200 and a control unit 300 separably connectable to one another, and wherein the reservoir, the optical detector, and the optical source are comprised in the cartomizer, and the controller is comprised in the control unit [0016, 0029]. Li does not teach the optical detector and the optical source are comprised in the control unit. However, Bilat teaches an aerosol-generating device wherein optical sensor 212 is comprised in the control unit 202 [Fig. 4; 0102, 0103, 0108]. As it is a conventional configuration in the art for the optical electronic components to be comprised in the control unit, it would have been obvious to one of ordinary skill in the art to modify the system of Li such that the optical detector, the optical source and the controller are comprised in the control unit to achieve predictable results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li. 
Li does not specifically teach further comprising additional pairs of an optical source and an optical detector, each of the additional pairs located at a different detection depth, and wherein the controller is configured to deduce that the depth of aerosolizable substrate material in the storage volume does not exceed the detection depth of a highest optical detector at which the second amount of light is detected. However, this limitation is interpreted as being directed to the duplication of parts. It has been held by the Courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Blei (US 2017/0304545). 
Li does not teach the optical detector is located to detect light emitted by the optical source that has been reflected into an indirect optical path. However, this configuration is known in the art as taught by Blei [0124]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to modify the system of Li such that the optical detector is located to detect light emitted by the optical source that has been reflected into an indirect optical path from a surface of aerosolizable substrate material in the storage volume to achieve predictable results. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sur as applied to claim 1 above, and further in view of Collett (US 2014/0060554). 
Sur teaches the aerosolizable substrate material comprises a liquid but does not disclose a gel. Collet teaches an electronic smoking article wherein the aerosolizable substrate material comprises a liquid or a gel. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use a gel in Sur to achieve predictable results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Collett.  
Li teaches the aerosolizable substrate material comprises a liquid but does not disclose a gel. Collet teaches an electronic smoking article wherein the aerosolizable substrate material comprises a liquid or a gel. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use a gel in Sur to achieve predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sur as applied to claim 1 above, and further in view of Daryani (US 2017/0086498). 
Sur teaches the reservoir can be formed of a porous material [0045], i.e. is not free flowing. Daryani teaches a liquid reservoir that can either include a wadding (porous material) or be free flowing [0027]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use a free-flowing liquid in Sur to achieve predictable results. 
Allowable Subject Matter
Claims 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, there is no teaching or reasonable suggestion in the prior art to modify the system of Li as applied to claim 4 above such that the optical source is located at a source depth relative to the reservoir and the optical detector is located to detect light emitted by the optical source that has been scattered into an indirect optical path by aerosolizable substrate material in the storage volume, and the controller is configured to deduce that the depth of aerosolizable substrate material is above the source depth if the amount of light detected is a first amount and the depth of aerosolizable substrate material is below the source depth if the amount of light detected is a second amount which is less than the first amount. Regarding claim 11, there is no teaching or reasonable suggestion in the prior art to modify the system of Li in view of Blei as applied to claim 10 above such that the optical source and the optical detector are located substantially coincidentally to form an indirect optical path substantially parallel to a depth direction of the reservoir, and the characteristic of the light is a propagation time of a pulse of light emitted from the optical source to travel from the optical source to the surface of the aerosolizable substrate material to the optical detector, and the controller is configured to deduce the depth of the aerosolizable substrate material from the propagation time. Regarding claim 12, there is no teaching or reasonable suggestion in the prior art to modify the system of Li in view of Blei as applied to claim 10 above such that the optical detector is configured to spatially resolve a position at which light emitted from the optical source is detected, and the optical source is arranged to emit light to be incident on the surface of the aerosolizable substrate material at a non-perpendicular angle such that the reflected light is incident on the optical detector at a position that varies with the depth of the aerosolizable substrate material, wherein the characteristic of the light is the detected position on the optical detector, and the controller is configured to deduce the depth of the aerosolizable substrate material from the detected position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747